DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: generally cylindrical central core 120 recited in paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: paragraphs [0042], [0045], and [0046] recite “800um” which should be amended to recite the correct abbreviation for micrometer and add a space between the value and the units, “800 µm.”  Appropriate correction is required.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 is missing the word “and” prior to the recitation of the mouthpiece of the light therapy device
Claim 8 recites “800um” which should be amended to recite the correct abbreviation for micrometer and add a space between the value and the units, “800 µm.” 
All remaining claims are objected to by virtue of their dependence on claim 1
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “a mouthpiece, comprising a sublingual photonic applicator disposed inside a compliant sublingual light therapy sleeve, connected to the second end of the light conduit” cannot be determined by the examiner because it is unclear whether the mouthpiece and sublingual photonic applicator are one and the same or if they are different elements.  
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (WO 2006/130340).

[Claim 1] Perez discloses a sublingual light therapy device (light device, #140, for applying therapeutic light sublingually)  [page 4, lines 29-35] comprising: 
a light source (light pack, #20, producing UV-A light and/or UV-C light) [page 3, lines 14-20; page 5, lines 6-8; claim 1]; 
a light conduit (light guide in the form of an optical bundle, #148) having a first end and a second end, connected to the light source at the first end (a first end of said light guide connected to a light source) [claim 1]; and
a mouthpiece (#142), comprising a sublingual photonic applicator (interpreted to include the mouthpiece and the portion of the optical bundle running through aperture, #142, of the mouthpiece) disposed inside a compliant sublingual light therapy sleeve (flexible tubing, #146, which extends under the tongue as shown in Fig. 8) [page 4, line 29 – page 5, line 8], connected to the second end of the light conduit (via apertures, #144, within the mouthpiece).

    PNG
    media_image1.png
    935
    638
    media_image1.png
    Greyscale


[Claim 2] Perez discloses the sublingual photonic applicator comprises a main body (the mouthpiece, #142) having an optical connector on one side thereof (each side of the mouthpiece has an aperture, #144, which connects the optical fiber bundle, #148, to the mouthpiece) [Figs. 7-8].


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari et al. (US 2018/0256916).

[Claim 1] Kothari discloses a sublingual light therapy device (phototherapy device, Figs. 9-15 #82, comprising a central flap, Figs. 8-14 #60, that can go under the tongue) [par. 0011] comprising: 
a light source (remote light source, Figs. 9-15 #73
a light conduit (fiber optic cable, Figs. 9-15 #96) having a first end and a second end, connected to the light source at the first end (shown in Figure 8); and
a mouthpiece (main body portion, Figs. 9-15 #42), comprising a sublingual photonic applicator (central flap, Figs. 9-15 #60) disposed inside a compliant sublingual light therapy sleeve (sleeve, Figs. 20A-B #210, made of flexible, optically transparent medical grade material may surround the mouthpiece to maintain an air gap and provide against infection) [par. 0070], connected to the second end of the light conduit (the main body portion, Fig. 15 #82, is connected to the second end of the fiber optical cable, Fig. 15 #96) [par. 0056]. 

[Claim 2] Kothari discloses the sublingual photonic applicator comprises a main body (main body portion, Figs. 9-15 #42) having an optical connector on one side thereof (the fiber optic cable is optically coupled to the rearwardly protruding end, Fig. 15 #86) [par. 0056].

[Claim 3] Kothari discloses the sublingual photonic applicator comprises a pair of optical horns (center light channels, Fig. 9 #62, 64) opposite the optical connector [par. 0053].


    PNG
    media_image2.png
    630
    623
    media_image2.png
    Greyscale
[Claim 4] Kothari discloses the optical horns are connected to the main body via an optical manifold having a branched "V" shape (see annotated Fig. 9). 








[Claim 5] Kothari discloses each optical horn has a curved shape and a generally-circular cross-section (see Fig. 9, the light channels curve near their respective attachments with the main body and the ends opposite the attachments are circular).

[Claim 9] Kothari discloses the main body incorporates a generally-cylindrical central core (formed by the cylindrical shapes of the light guides #44, #46, #52 and #54) having a generally-rectangular upper landing on the top thereof (the upper surface of housing, #78).

[Claim 10] Kothari discloses the main body incorporates a pair of prismatic wings extending downwardly from each side thereof (bottom flap, #108, which has “wings” separated by a cut-out as seen in Figure 11).


Allowable Subject Matter
Claims 6-8 would potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not appear to contain a disclosure of central apertures running axially down the center of each optical horn in combination with the limitations of the intervening claims.  Kothari discloses solid light guides molded into the central flap rather than apertures for accommodating optical fibers.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gluckman (US 4,736,745) discloses a mouth piece (holder, #16) that positions optical fibers in a V-shape within the mouth.  However, this shape is to avoid exposure of the tongue to light.
(2) Soukos et al. (US 2005/0064371) discloses a tongue phototherapy device comprising two optical fibers (#22) and a mouthpiece (#32).
(3) Irwin (US 2005/0177208) discloses a device for oral UV phototherapy using 600 micrometer to 5 millimeter diameter optical fibers.
(4) Perez (US 2005/0261622) discloses identical subject matter to that of Perez cited above, namely sublingual phototherapy.
(5) Perez (US 2006/0259101) discloses identical subject matter to that of Perez cited above, except that the disclosed subject matter is for veterinary use.
(6) Johnson (US 2020/0406053) discloses a sublingual light therapy device.
(7) Romero et al. (US 2020/0352500) discloses a sublingual mouthpiece for diagnosis based on emitting light and receiving a reflectance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 December 2021